Citation Nr: 0408336	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  95-42 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 30 percent disabling.




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from July 1974 to August 1976.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's claim 
for an increased rating for his service-connected bilateral 
pes planus.

This case was previously before the Board in February 2003, 
at which time the Board denied a rating higher than 30 
percent for the bilateral pes planus.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In June 2003, the Court vacated 
the Board's decision concerning this claim and remanded the 
case to the Board for further development and readjudication 
consistent with a Joint Motion (Motion).  Of particular 
relevance, the Motion stated the Board had failed to 
adequately address the notice requirements of the Veterans 
Claims Assistance Act (VCAA), especially insofar as providing 
sufficient reasons and bases as to how VA had met the 
requirements of 38 U.S.C.A. § 5103(a).  This regulation 
requires that any notice to the veteran must provide the 
information or evidence necessary to substantiate his claim 
and must indicate which portion of any such information or 
evidence is to be provided by him and VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

Since compliance with these VCAA notice requirements requires 
further development of this case, the claim must be remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.




REMAND

As pointed out in the Motion granted by the Court, on 
November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (2003).  The 
VCAA applies to all pending claims for VA benefits 
and provides that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence necessary to substantiate a 
claim for benefits.  Changes potentially relevant to this 
particular veteran's appeal include the establishment of 
specific procedures for advising him of the information 
required to substantiate his claim, a broader VA obligation 
to obtain relevant records and advise him of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion if necessary 
to make a decision on his claim.

The veteran has not been sufficiently advised of the changes 
brought about by the VCAA as it relates to his current claim 
at issue.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  
The RO has not informed him of the evidence needed to 
substantiate his claim, his rights and responsibilities under 
the VCAA, and whose ultimate responsibility it is in 
obtaining the supporting evidence.  The Board realizes that 
he was provided a copy of the regulations implementing the 
VCAA in an October 2002 supplemental statement of the case 
(SSOC).  But mere notification of the provisions of the VCAA, 
without a discussion of his rights and responsibilities, VA's 
responsibilities, and the necessary evidence to be obtained 
concerning the claim at hand, is insufficient to comply with 
the VCAA.  As a consequence, his claim was certified to the 
Board without him being given appropriate notice of his 
rights and responsibilities, and VA's responsibilities, 
under this still relatively new law.  And the Board, itself, 
cannot correct this procedural due process deficiency; the RO 
must do this instead.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (failure by 
the BVA to enforce compliance with the requirements of 
38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error).  For example, notification of 
the regulatory provisions, without a discussion of the 
necessary evidence to be obtained with regard to the specific 
issue before the Board, is insufficient for purposes of 
compliance with the VCAA.  In short, the Court has indicated 
that VA must satisfy its duty to notify the veteran as to 
what is needed to substantiate his claim and its duty to 
notify him of VA's responsibilities in assisting him in the 
development of his claim.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  So despite the RO's best 
efforts to prepare this case for appellate review by the 
Board, and the Board's best efforts in turn to discuss the 
VCAA in its prior decision that was appealed to the Court, 
a remand is required.

Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claim and the 
evidence, if any, the RO will obtain for 
him.  Also advise him that he should 
submit any relevant evidence in his 
possession concerning his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

As well, the VCAA notice must apprise the 
veteran of the provisions of this new 
law, specifically concerning his claim of 
entitlement to a rating higher than 
30 percent for his bilateral pes planus.  
The prior notification, in the October 
2002 SSOC, was insufficient.  The VCAA 
notification also must apprise him of the 
kind of information and evidence needed 
from him, and what he could do to help 
his claim, as well as his and VA's 
respective responsibilities in obtaining 
evidence.  And he must be given an 
opportunity to supply additional 
information, evidence, and/or argument in 
response and to identify additional 
evidence for VA to obtain regarding his 
claim.  The RO should then obtain any 
referenced records and associate them 
with the other evidence in the claims 
file.

2.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him 
another SSOC and give him time to respond 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




